Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 1 of 37 PageID: 1457



NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE


 TARA ARSLANIAN o/b/o
 JOHNNY ARSLANIAN (deceased),
                                             Civ. No. 19-13258 (RMB)
                Plaintiff
      v.
                                                      OPINION
 ANDREW SAUL,
 COMMISSIONER OF SOCIAL
 SECURITY,

                Defendant

APPEARANCES:

Stephen Guice, Esq.
Law Offices of Stephen Guice, P.C.
413 Clements Bridge Road
Barrington, N.J. 08007
          On behalf of Plaintiff

Brittany Johanna Gigliotti, Esq. and
Shannon G. Petty, Esq.
Social Security Administration
Office of the General Counsel
300 Spring Garden Street, 6th Floor
Philadelphia, PA 19123
          On behalf of the Commissioner of Social Security


RENÉE MARIE BUMB, United States District Judge

     This   matter   comes   before   the    Court   upon   Plaintiff   Tara

Arslanian’s    (o/b/o   Johnny   Arslanian    (deceased)    (“Plaintiff”))

appeal of the denial of her husband Johnny Arslanian’s application

for social security disability benefits by the Commissioner of

Social Security. (“Commissioner.”) Plaintiff contends that Johnny
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 2 of 37 PageID: 1458



Arslanian was disabled by Acute Disseminated Encephalomyelitis

(“ADEM”) 1 and chronic back pain.      For the reasons set forth herein,

the Court will affirm the Commissioner’s final decision.

I. PROCEDURAL HISTORY

     On   March   1,   2016,   Mr.   Arslanian   filed   applications   for

supplemental security income and disability insurance benefits,


1 According to the National Institute of Neurological Disorders
and Stroke:

           Acute disseminated encephalomyelitis (ADEM)
           is characterized by a brief but widespread
           attack of inflammation in the brain and spinal
           cord that damages myelin – the protective
           covering of nerve fibers. ADEM often follows
           viral or bacterial infections, or less often,
           vaccination for measles, mumps, or rubella.
           The symptoms of ADEM appear rapidly, beginning
           with encephalitis-like symptoms such as fever,
           fatigue, headache, nausea and vomiting, and in
           the most severe cases, seizures and coma. ADEM
           typically damages white matter (brain tissue
           that takes its name from the white color of
           myelin), leading to neurological symptoms such
           as visual loss (due to inflammation of the
           optic nerve) in one or both eyes, weakness
           even to the point of paralysis, and difficulty
           coordinating voluntary muscle movements (such
           as those used in walking). ADEM is sometimes
           misdiagnosed as a severe first attack of
           multiple sclerosis (MS), since the symptoms
           and the appearance of the white matter injury
           on    brain   imaging    may   be    similar.…
           Corticosteroid therapy typically helps hasten
           recovery from most ADEM symptoms. The long-
           term prognosis for individuals with ADEM is
           generally favorable.

Available at
https://www.ninds.nih.gov/disorders/all-disorders/acute-
disseminated-encephalomyelitis-information-page
                                      2
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 3 of 37 PageID: 1459



alleging disability beginning November 30, 2013. (A.R. 1006-19.)

Mr. Arslanian’s claim was denied initially on April 25, 2016, and

denied upon reconsideration on June 28, 2016. (A.R. 856-895.)

Administrative Law Judge (“ALJ”) Shawn Bozarth presided over the

disability   hearing    on   (A.R.,       828-55.)   Tara   Arslanian,   the

deceased’s wife, and a Vocational Expert (“VE”), Julie A. Harvey,

testified at the hearing. (Id.)

     Following the administrative hearing, on June 27, 2018, the

ALJ issued a decision denying Plaintiff’s claims. (A.R., 807-25.)

On April 2, 2019, the Appeals Council denied Plaintiff’s request

for review, rendering the ALJ’s decision final. (A.R., 1-6.)

Plaintiff’s appeal is presently before this Court.

II. STANDARD OF REVIEW

     When reviewing a final disability determination by an ALJ, a

court must uphold the ALJ’s factual decisions if they are supported

by “substantial evidence.” Hess. v. Comm’r Soc. Sec., 931 F.3d

198, n. 10 (3d Cir. 2019) (quoting Chandler v. Commissioner of

Social Sec., 667 F.3d 356, 359 (2011) (citation omitted)); 42

U.S.C. §§ 405(g), 1383(c)(3). “Substantial evidence” means “‘more

than a mere scintilla. It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’”

Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Cons.

Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)); Albert Einstein

Med. Ctr. v. Sebelius, 566 F.3d 368, 372 (3d Cir. 2009) (same). In

                                      3
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 4 of 37 PageID: 1460



addition to the “substantial evidence” inquiry, the court must

also determine whether the ALJ applied the correct legal standards.

Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir. 1983); Sykes v.

Apfel, 228 F.3d 259, 262 (3d Cir. 2000). The Court’s review of

legal issues is plenary. Hess, 931 F.3d at n. 10 (citing Chandler,

667 F.3d at 359)).

     The Social Security Act (“SSA”) defines “disability” as the

inability “to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 1382c(a)(3)(A). The Act further states,

           [A]n individual shall be determined to be
           under a disability only if his physical or
           mental impairment or impairments are of such
           severity that he is not only unable to do his
           previous work but cannot, considering his age,
           education, and work experience, engage in any
           other kind of substantial gainful work which
           exists in the national economy, regardless of
           whether such work exists in the immediate area
           in which he lives, or whether a specific job
           vacancy exists for him, or whether he would be
           hired if he applied for work.

42 U.S.C. § 1382c(a)(3)(B).

     The   Commissioner   has   promulgated    a   five-step,   sequential

analysis for evaluating a claimant’s disability, as outlined in 20

C.F.R. § 404.1520(a)(4)(i-v). The claimant bears the burden of

proof at steps one through four, and the burden shifts to the


                                     4
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 5 of 37 PageID: 1461



Commissioner at step five. Hess, 931 F.3d at 201 (citing Smith v.

Comm’r of Soc. Sec., 631 F.3d 632, 634 (3d Cir. 2010)). The Supreme

Court described the ALJ’s role in the Commissioner’s inquiry at

each step of this analysis:

           At step one, the ALJ determines whether the
           claimant is performing “substantial gainful
           activity.” 20 C.F.R. §§ 404.1520(a)(4)(i),
           416.920(a)(4)(i). If he is, he is not
           disabled. Id. Otherwise, the ALJ moves on to
           step two.

           At step two, the ALJ considers whether the
           claimant    has     any   “severe     medically
           determinable physical or mental impairment”
           that meets certain regulatory requirements.
           Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii).
           A   “severe     impairment”    is    one    that
           “significantly     limits   [the    claimant’s]
           physical or mental ability to do basic work
           activities.” Id. §§ 404.1520(c), 416.920(c).
           If the claimant lacks such an impairment, he
           is not disabled. Id. §§ 404.1520(a)(4)(ii),
           416.920(a)(4)(ii).    If   he   has    such   an
           impairment, the ALJ moves on to step three.

           At step three, the ALJ decides “whether the
           claimant’s impairments meet or equal the
           requirements of an impairment listed in the
           regulations[.]” Smith, 631 F.3d at 634. If the
           claimant’s impairments do, he is disabled. 20
           C.F.R.         §§        404.1520(a)(4)(iii),
           416.920(a)(4)(iii). If they do not, the ALJ
           moves on to step four.

           At step four, the ALJ assesses the claimant’s
           “residual functional capacity” (“RFC”) and
           whether he can perform his “past relevant
           work.”      Id.     §§      404.1520(a)(4)(iv),
           416.920(a)(4)(iv). A claimant’s “[RFC] is the
           most   [he]   can  still   do   despite   [his]
           limitations.”     Id.    §§     404.1545(a)(1),
           416.945(a)(1). If the claimant can perform his
           past relevant work despite his limitations, he

                                     5
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 6 of 37 PageID: 1462



           is not disabled. Id. §§ 404.1520(a)(4)(iv),
           416.920(a)(4)(iv). If he cannot, the ALJ moves
           on to step five.

           At step five, the ALJ examines whether the
           claimant “can make an adjustment to other
           work[,]” considering his “[RFC,] ... age,
           education, and work experience [.]” Id. §§
           404.1520(a)(4)(v),   416.920(a)(4)(v).    That
           examination typically involves “one or more
           hypothetical questions posed by the ALJ to [a]
           vocational expert.” Podeworny v. Harris, 745
           F.2d 210, 218 (3d Cir. 1984). If the claimant
           can make an adjustment to other work, he is
           not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v),
           416.920(a)(4)(v).   If  he   cannot,   he   is
           disabled.

Hess, 931 F.3d at 201–02.

III. FACTUAL BACKGROUND

     A.    Administrative Hearing

     The Court recites only the facts that are necessary to its

determination on appeal. Plaintiff was 38-years old on the alleged

disability onset date of November 30, 2013. (A.R., 856.) He had a

college education and work history as a car painter. (A.R., 835,

843, 1054-55.) Mr. Arslanian died of cardiac arrest on March 16,

2016. (A.R., 865.)

     At the hearing before the ALJ, Tara Arslanian testified that

her husband worked his whole life as a car painter and worked hard

until he began to exhibit symptoms of lethargy, confusion, slurred

speech, and imbalance. (A.R., 835.) As a result of these symptoms,

he was evaluated with a CT scan that showed lesions on his brain,

which led to exploratory brain surgery. (A.R., 835-36.) He was

                                     6
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 7 of 37 PageID: 1463



diagnosed with ADEM, inflammation in the brain. (A.R., 836.)

According to Plaintiff, the condition caused Mr. Arslanian to

suffer personality change, loss of dexterity, loss of impulse

control, and psychotic episodes. (A.R., 836.) Despite therapy, he

never fully recovered. (A.R., 836-37.) He tried to return to

employment but needed assistance every step of the way. (A.R.,

837.) Everything about him changed and never improved. (A.R., 837.)

When doctors could not help him, he became depressed and started

making bad choices, his wife asked him to move out because he was

a danger to himself and their children. (A.R., 838.) He was

homicidal and suicidal. (A.R. 838.) Mr. Arslanian moved in with

his mother. (A.R., 838.)

     Mr. Arslanian died of cardiac arrest. (A.R., 838.) Plaintiff

talked to the medical examiner, who told her Mr. Arslanian’s

cardiac arrest was the result of his brain condition. (A.R., 838.)

Plaintiff testified that her husband had a history of substance

abuse, but she felt his brain condition caused his lack of impulse

control. (A.R., 840.) This caused him to make poor choices, she

opined, although he had been sober for eight years prior to his

brain impairment. (A.R., 840.)

     B. Medical History

     In November 2013, Mr. Arslanian started experiencing symptoms

of forgetfulness, lethargy, and extreme fatigue, sleeping up to 23

hours. (A.R., 711.) He had a history of heroin abuse eight years

                                     7
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 8 of 37 PageID: 1464



earlier; and he was taking suboxone and had recently used cocaine.

(A.R., 711.) A brain CT scan, performed on November 29, 2013,

showed lesions on his brain. (A.R., 711.) He underwent a series of

MRI and CT brain scans. (A.R., 439, 441, 443, 452, 686.) On

December 7, 2013, he underwent a biopsy at Jefferson Hospital,

which    led     to      his     diagnosis         of   Acute     Disseminated

Encephalomyelitis. (“ADEM.”) (A.R., 334, 405, 439.) Mr. Arslanian

later reported that he was told his ADEM was caused by contaminated

cocaine. (A.R., 1240.)

      For ADEM, Mr. Arslanian was treated with steroids followed by

occupational therapy. (A.R. 597.) The MRI of his brain, performed

on   December   14,   2013     prior   to    his   discharge    from   Jefferson

Hospital, showed hemorrhage along the biopsy tract and biopsy site

and “interval hyperintense T1 signal within the right basal ganglia

region, most compatible with hemorrhage.” (A.R., 686.) When his

inpatient occupational therapy concluded on December 16, 2013, he

had made slow gains but remained limited in cognition (memory,

attention,      safety     awareness,        orientation),       balance,    and

coordination.     (A.R.,     426.)     Continued    outpatient     occupational

therapy was recommended. (A.R., 426.) Multiple sclerosis remained

a differential diagnosis, and he was instructed to follow up in

neurology. (A.R. 15-16.)

      Mr. Arslanian had also been treated for back pain while at

Jefferson Hospital. An MRI of his cervical spine, performed on

                                         8
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 9 of 37 PageID: 1465



December 13, 2013, showed advanced disc dessication at C4-C5 and

C5-C6, and disc protrusion at C4-C5 that abutted but did not

compress the spinal cord, and there was a small protrusion or

osteophyte complex at C5-C6. (A.R. 685-86.)

     On February 4, 2014, Mr. Arslanian went to a hospital for

treatment of his back pain, which had lasted for three weeks.

(A.R., 1121.) He complained of low back pain radiating to his mid

back and legs but without numbness or weakness. (Id.) He had been

taking Tylenol, Motrin, and Tramadol with no relief. (Id.)

     The treating physician, Dr. Lawyer, called Dr. Alam, the

neurosurgeon   who   had   released       Mr.    Arslanian   from   Jefferson

Hospital after his treatment for ADEM. (A.R. 1121-22.) Dr. Alam

told Dr. Lawyer that from her standpoint, Mr. Arslanian had a full

course of steroids and would not require any more workup or

treatment for ADEM, and that her last examination of him was

benign. (A.R. 1122.) Dr. Alam also indicated that the MRI of Mr.

Arslanian’s    cervical    spine    was         negative   for   lesions   or

abnormalities. (Id.) Dr. Lawyer recommended that Mr. Arslanian

have another MRI, but he declined due to his anxiety. (Id.) Dr.

Lawyer prescribed prednisolone and a Lidoderm patch for pain

management. (Id.)

     On March 6, 2014, Mr. Arslanian saw Dr. Kernis for follow up.

(A.R. 1191-93.) Mr. Arslanian was feeling better after being

started on Neurontin for pain two weeks prior, but he reported

                                      9
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 10 of 37 PageID: 1466



that he felt his best, with respect to his back pain, depression,

and anxiety, when he took Xanax. (A.R., 1191.) He did not report

neurologic symptoms, but he complained of worsening depression,

moderate     anxiety,    and    sleep   disturbance.     (A.R.,    1192.)   His

neurological examination was unremarkable and his gait was normal.

(Id.) Dr. Kernis prescribed Xanax. (A.R., 1193.)

        Mr. Arslanian underwent another brain MRI on March 26, 2014.

(A.R. 561-62.) The MRI showed moderate white matter changes and

other    small   areas   of    signal   abnormalities.    (A.R.,    561.)   The

interpreting physician concluded there were a “combination of

findings    including    changes    related   to   demyelinating     disease,

previous injury, and previous surgery.” (A.R., 562.) A follow-up

MRI was recommended to watch for changes. (Id.)

        On May 6, 2014, Mr. Arslanian saw Dr. Abash for medication

refills. (A.R., 1189.) Mr. Arslanian reported that he had been in

a motor vehicle accident on April 22, 2014, when he struck a

telephone pole while driving 60 m.p.h. in a suicide attempt. (A.R.,

1189.) 2 Mr. Arslanian admitted to suffering severe anxiety, for

which he was taking Seroquel, Neurontin, Cymbalta, and trazadone.

(A.R., 1189.) On examination, his general appearance was pleasant,




2 On another occasion, Mr. Arslanian reported that he had been
involved in over 20 motor vehicle accidents, many of which were
due to substance abuse. (A.R., 1239.)
                                        10
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 11 of 37 PageID: 1467



alert, and oriented. (A.R., 1189.) His neurologic examination was

unremarkable. (A.R., 1189-90.)

      On June 10, 2014, Mr. Arslanian went to Jefferson Hospital,

accompanied by his wife. (A.R., 631-32.) His wife reported that he

had    been    suffering     from    headaches,        light      sensitivity,

hallucinations, and his gait was unsteady. (A.R., 632.) On exam,

he appeared alert, oriented, and well-nourished. (A.R., 632.) Mr.

Arslanian said that his last use of alcohol and marijuana was 40

days ago, with prior intermittent cocaine use. (A.R., 635.) After

comparing his December 14, 2013 brain scan to his current brain

scan, no acute changes were seen and hypo-attenuated areas were

decreased. (A.R., 637.) Dr. Nicole Mahd opined that Mr. Arslanian’s

symptoms could be caused by his new psychiatric medications and

the fact that he stopped taking suboxone, but she also recommended

follow up in neurosurgery with Dr. Alam. (A.R., 648.) He was

discharged with an MRI scheduled for June 20, 2014. (A.R., 645.)

      Mr. Arslanian underwent a brain MRI on July 11, 2014. (A.R.,

564-65.) Based on the MRI, Dr. Shah concluded: “unchanged foci of

T2    hyperintensity,      predominantly         in     a   periventricular

distribution. Partial collapse of the right parietal cavity with

minimal   peripheral    enhancement.      No   acute   findings    or   adverse

change.” (A.R., 565.)

      Ten months later, on May 8, 2015, Mr. Arslanian saw Dr. Kernis

for a check-up. (A.R., 1164.) He had been admitted to the hospital

                                     11
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 12 of 37 PageID: 1468



for a drug overdose fifty days earlier. (A.R., 1164.) He had been

abusing drugs for four months and was recently diagnosed with

hepatitis C. (Id.) While abusing drugs, he took his medications

only occasionally. (Id.) Now that he was in rehabilitation, he had

been taking his medications for one month. (Id.) On examination,

he was neurologically intact. (A.R., 1165, 1166.) He complained of

fatigue but did not endorse dizziness. (A.R., 1165.) Dr. Kernis

was concerned about possible interactions between his medications,

especially with his liver disease, and she urged him to follow up

with a psychiatrist. (A.R., 1167.)

     On July 2, 2015, Mr. Arslanian went to a hospital after

suffering a new onset seizure. (A.R., 1287-1289.) He was released

with a prescription for Keppra and instructions to follow up with

Jefferson Neurology Associates. (Id.)

     When he sought treatment for headaches on December 21, 2015,

Mr. Arslanian was evaluated with a brain CT scan. (A.R., 1148-49.)

The findings included: underlying postsurgical changes including

encephalomalacia, 3 unchanged from the prior exam, and very subtle




3 According to the National Center for Biotechnology Information
(NCBI), encephalomalacia is “softening or loss of brain tissue
following cerebral infarction; cerebral ischemia, infection,
craniocerebral trauma, or other injury.”
Available at
https://www.ncbi.nlm.nih.gov/mesh?Cmd=DetailsSearch&Term=%22Ence
phalomalacia%22%5BMeSH+Terms%5D%20


                                     12
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 13 of 37 PageID: 1469



asymmetric hypodensity within the left posterior limb internal

capsule. The interpreting physician opined:

           stable postsurgical changes compared to the
           previous exam. Very subtle hypoattenuation
           within the left posterior limb internal
           capsule could be artifact. 4 MRI can be obtained
           if clinically indicated. No evidence of an
           acute hemorrhage, midline shift, mass effect
           or extra-axial fluid collection. Continued
           symptoms warrants a follow up exam.

(A.R., 1149.)

     On January 20, 2016, Mr. Arslanian was admitted to Inspira

Hospital because he had suicidal impulses to jump in front of a

car, with symptoms of depression, and decrease in sleep, appetite,

energy, and motivation. (A.R., 1222.) He had reportedly attempted

to shoot himself in January 2015. (A.R., 1243.) Upon admission, he

was restarted on Cymbalta, Neurontin, and Seroquel, for which he

had been noncompliant due to a lapse in insurance coverage. (A.R.,


4 See https://radiopaedia.org/articles/radiological-
image-artifact?lang=us

           Most artifacts in radiology refer to something
           seen on an image that are not present in
           reality but appear due to a quirk of the
           modality itself. Artifact is also used to
           describe findings that are due to things
           outside the patient that may obscure or
           distort the image, e.g. clothing, external
           cardiac monitor leads, body parts of carer,
           etc.

           The commonest artifact seen in radiology is
           image noise, which is inherent to every
           modality and technique, and can be mitigated
           but never eliminated.
                                     13
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 14 of 37 PageID: 1470



1222.) Mr. Arslanian feared he would soon be sentenced to prison

for five to ten years for burglary, which he did not remember

committing. (A.R., 1222, 1240.) He attributed his loss of memory

to being “high on Xanax.” (A.R., 1240.) He had been separated from

his wife and children since August 2014, and was living with his

mother. (Id.) He was living off his savings. (Id.) By self-report,

he continued to use alcohol twice a month, marijuana once a month,

and cocaine “here and there,” with his last use one month ago.

(Id.) He said that his doctors suspected contaminated cocaine had

been the cause of his ADEM. (Id.)

     Plaintiff complained of having chronic headaches and “the

shakes,” as well as bulging discs that caused chronic back pain.

(A.R., 1241.) On physical exam, he was well-nourished and in no

acute distress. (Id.) His gait was steady, with no focal deficits

on neurological exam. (Id.) His mental status examination was

normal    with   the   following       exceptions,     he   endorsed    homicidal

thoughts that he would not act upon, continued suicidal thoughts,

his affect was odd, his mood was depressed, and his judgment was

fair to poor. (Id.) During his 10-day hospital stay, he endorsed

gradual    improvement      in   his    mood    and   resolution   of    suicidal

ideation. (A.R. 1222.) Upon discharge, he was alert and oriented,

without    suicidal    or    homicidal         ideation,    hallucinations,    or

delusional thinking. (A.R., 1223.)



                                         14
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 15 of 37 PageID: 1471



     Mr. Arslanian visited RA Pain Management Services on March 4,

2016, for his low back pain. (A.R., 1255.) Objective findings upon

examination included moderate lumbar spine tenderness; moderate

restriction of low back extension and right and left flexion;

hyperextension test for pain was positive, and he exhibited a mild

to   moderate    antalgic    gait.    (A.R.,    1257,    1258.)    He   was

neurologically intact, and his muscle strength, tone, and sensory

exams were normal. (A.R., 1258.) Dr. Medvedovsky’s assessment was

of low back pain, muscle spasm, and major depressive disorder.

(Id.) He acknowledged Mr. Arslanian’s complex medical history with

ADEM, substance abuse, and multiple suicide attempts. (Id.) He

hoped that if Mr. Arslanian’s depression and anxiety were better

managed, he would be more physically active, which was recommended

to alleviate his back pain. (Id.)

     On March 16, 2016, Mr. Arslanian was brought to Jefferson

University Hospital, suffering from cardiac arrest. (A.R., 1268.)

The medical record from the hospital indicated that his cardiac

arrest was “associated with overdose.” (Id.) Mr. Arslanian died

within an hour of his arrival at the hospital. (Id.) On the death

certificate, the cause of death was recorded as “cardiac arrest,

unspecified causes.” (A.R., 865.)

     C. The ALJ’s Decision

     Following the administrative hearing, the ALJ concluded that

Mr. Arslanian was not disabled under the meaning of the SSA. (A.R.,

                                     15
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 16 of 37 PageID: 1472



820.) At step one of the sequential analysis, the ALJ determined

that Mr. Arslanian had not engaged in substantial gainful activity

after November 30, 2013, the alleged onset date. (A.R., 813.) At

step two, the ALJ determined that Mr. Arslanian had the following

severe impairments: degenerative disc disease in the lumbar spine,

osteopenia, history of polysubstance abuse disorder, 5 depression,

and anxiety. (Id.) The ALJ also found that Mr. Arslanian was

diagnosed    with   ADEM,   seizure       and   hepatitis   C,   but   these

impairments, singly or in combination, did not cause more than

minimal functional limitations and were, therefore, not severe

impairments. (Id.) In arriving at this determination, the ALJ cited

the following evidence:

            In February 2014, treating neurosurgeon Dr.
            Alam,   indicated the claimant   completed   a
            full course of steroids from his ADEM and that
            he did not require any more workup or
            treatment (Ex. lF/9). She also indicated her
            examination of the claimant was benign (Ex.
            lF/9).    Medical   imaging of the brain in
            December 2015, post, parietal craniotomy
            showed no evidence of an acute hemorrhage,
            midline shift, mass effect, or extra-axial
            fluid collection (Ex. lF/36).      As for his
            seizure disorder, there is no indication in
            the record indicating the frequency of the
            claimant   seizures   or  that   he  had   any
            significant problems with his seizures (Ex.
            5F/14). The record only contains hospital
            discharge records from July 2015, which

5 Although the ALJ found that Mr. Arslanian had a history of
polysubstance abuse, he acknowledged that there were periods of
relapses during the relevant time period. The parties did not raise
any issue concerning the ALJ’s analysis of Mr. Arslanian’s
substance abuse disorder.
                                     16
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 17 of 37 PageID: 1473



            indicate the claimant had a new onset of
            seizures and that he was placed on Keppra (Ex.
            5F/14).    Likewise,     with regard to his
            hepatitis C, the record only indicates the
            claimant was diagnosed with hepatitis C
            associated with his IV heroin use and that he
            was being followed    by a gastroenterologist
            (Ex. lF/49). There is nothing in the record
            which indicates he had any significant
            problems.

(A.R., 813.) At step two, the ALJ also considered any effect Mr.

Arslanian’s mild obesity had on his other impairments. (Id.) The

ALJ found no evidence of a quantifiable impact, but nonetheless

took    obesity   into   account   when     determining     Mr.    Arslanian’s

physical residual functional capacity. (Id.)

       At step three, the ALJ determined that Mr. Arslanian did not

have an impairment that met or medically equaled the severity of

one of the listed impairments in 20 C.F.R. Part 404, Subpart P,

Appendix 1. (A.R., 814.) Mr. Arslanian’s disorders of the spine

did not meet Listing 1.04, according to the ALJ, because the record

does not demonstrate compromise of a nerve root or the spinal cord,

with additional evidence of nerve root compression; or spinal

arachnoiditis;      or    lumbar    spinal      stenosis      resulting     in

pseudoclaudication,       resulting        in   inability     to      ambulate

effectively. (Id.)

       The ALJ also found that the severity of Mr. Arslanian’s mental

impairments, considered singly and in combination, did not meet or

medically equal the criteria of listings 12.04 and 12.06. (A.R.,


                                      17
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 18 of 37 PageID: 1474



814.) The ALJ’s decision was based on the failure to satisfy the

"paragraph    B" criteria of the listings. (Id.) To satisfy the

"paragraph B" criteria, the      mental impairments     must result in at

least one extreme or two marked limitations in a broad area of

functioning which are: understanding, remembering, or applying

information; interacting with others; concentrating, persisting,

or maintaining pace; or adapting or managing themselves. (A.R.,

814.) Mr. Arslanian suffered only moderate limitations in any of

these areas. (A.R., 814-15.) Further, Mr. Arslanian did not meet

the alternative "paragraph       C" criteria because he had more than

a minimal capacity to adapt to changes in the environment or to

meet the demands of his daily life. (A.R., 815.)

     At step four, the ALJ defined Plaintiff’s RFC as follows:

           the claimant     had the residual functional
           capacity to perform light work as defined in
           20 CFR 404.1567(b) and 416.967(b) except the
           claimant is limited to no climbing of ladders,
           ropes or scaffolds; occasional balancing,
           crouching, crawling, stooping, bending, and
           kneeling; occasional climbing stairs or ramps;
           and no exposure to unprotected heights,
           dangerous or moving machinery and machine
           parts. In addition, the claimant is capable of
           work with simple, routine, and repetitive
           instructions in low stress jobs which are jobs
           that I define as goal oriented and not done at
           an assembly line or at a production quota
           pace, a job in which the individual is limited
           to occasional decision making, occasional
           changes of workplace setting and occasional
           changes to workplace routine, and a job in
           which he has only occasional contacts with
           supervisors, co-workers, and customers.


                                     18
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 19 of 37 PageID: 1475



(A.R., 815-16.) In making this decision, the ALJ first considered

Tara Arslanian’s testimony about her husband. (A.R., 816.) She

testified that Mr. Arslanian had a good work ethic but started to

show signs of extreme lethargy, memory deficits, disequilibrium,

and slurred speech. (Id.) After a CT scan showed lesions on his

brain, he underwent brain surgery and was diagnosed with ADEM.

(Id.) According to his wife, his symptoms included personality

change, loss of dexterity, no impulse control, and psychotic

episodes. (Id.) He underwent occupational therapy but never fully

recovered. (Id.) He unsuccessfully tried to return to work and

later died of cardiac arrest associated with his brain condition.

(Id.)

     After consideration of the evidence in the record, the ALJ

found that the alleged severity of Mr. Arslanian’s symptoms was

not entirely consistent with the evidence. (Id.) First, regarding

his back impairment and osteopenia, diagnostic imaging showed no

significant abnormalities, but rather mild degenerative changes

including   tiny   disc   osteophyte      complex   at   L4-L5,   and   facet

degeneration. (A.R., 817.) Mr. Arslanian’s back pain was treated

with medications including Tramadol, cyclobenzaprine, Ibuprofen

and physical therapy, and surgery was not recommended. (Id.) His

treatment was conservative. (Id.) Days before his death, Mr.

Arslanian was examined for back pain, and he exhibited tenderness

and restricted range of motion with mild to moderate antalgic gait,

                                     19
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 20 of 37 PageID: 1476



but he had normal muscle strength, sensation, and tone in all

extremities. (A.R., 817.)

     Second, the ALJ evaluated evidence of Plaintiff’s mental

impairments      including    depression,      anxiety,   stress,     and   sleep

disturbance. (A.R., 817.) During his mental status examinations,

Mr. Arslanian was generally noted to be pleasant, alert, and

oriented.   (Id.)    His     mood,   affect,    speech,   judgment,    insight,

remote and recent memory, concentration, fund of knowledge and

capacity for sustained mental activity all appeared normal. (Id.)

     Mr.    Arslanian’s       mental    impairments       were   treated    with

Trazodone, Seroquel, and Cymbalta, and he admitted instances of

medication non-compliance. (Id.) When compliant, he acknowledged

that his medications helped his mood. (Id.) But in May 2014, Mr.

Arslanian attempted suicide. (Id.) And then in January 2016, he

was hospitalized for complaints of suicidal ideation. (Id.) He

admitted that he had been noncompliant with his medication. (Id.)

Despite    his    depressed    mood,    he     was   alert,   fully   oriented,

adequately groomed, well-nourished, with good eye contact, calm

behavior, normal attention to conversation, fair memory, coherent

thought processes, and average intellectual functioning. (Id.) He

had, on other occasions, denied depression, anxiety, memory loss,

sleep disturbances, paranoia, and suicidal ideations. (Id.) The

ALJ also noted that Mr. Arslanian had a history of polysubstance

abuse, with both periods of sobriety and relapses throughout the

                                       20
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 21 of 37 PageID: 1477



relevant time period. (A.R., 817.) Thus, at step four of the

evaluation process, the ALJ concluded that Mr. Arslanian could not

perform any of his past relevant work. (Id.)

       At   step   five,   the   ALJ   considered    Mr.   Arslanian’s   age,

education, work experience and residual functional capacity, and

determined that there were jobs that existed in significant numbers

in the national economy that Mr. Arslanian could have performed,

and he was, therefore, not disabled. (A.R., 819.) Based on the

VE’s testimony, the ALJ found that Mr. Arslanian could perform the

jobs   of   “merchandise    maker,”    “routing     clerk,”   and   “solderer-

dipper.” (A.R. 32, 819.)

IV. DISCUSSION

       A.    The Parties’ Arguments

       Plaintiff argues that the ALJ failed to consider the medical

records that were timely submitted after the hearing. (Appellant’s

Brief, Dkt. No. 11 at 2.) This argument can be quickly disposed of

because the ALJ cited to evidence submitted after the hearing in

his decision, Exhibits 1F-5F. (A.R., 813-17.) Next, Plaintiff

alleges the ALJ erred at step two of the disability evaluation,

that Mr. Arslanian’s brain impairment was not a severe impairment.

(Id.) Further, Plaintiff contends Mr. Arslanian’s brain impairment

caused severe functional limitations that the ALJ failed to include

in his residual functional capacity assessment, and that his brain

disorder led to his death. (Id.)

                                       21
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 22 of 37 PageID: 1478



     In    response,     the    Commissioner   submits   that   substantial

evidence supports the ALJ’s determination that Mr. Arslanian did

not suffer more than minimal limitations from ADEM for the twelve-

month durational requirement for a severe impairment at step two

of the disability evaluation. (Def’s Brief, Dkt. No. 13 at 14-16.)

Additionally, the Commissioner maintains that Plaintiff failed to

cite evidence supporting a finding that Mr. Arslanian suffered

more than minimal limitations from ADEM for the 12-month durational

requirement, and further failed to point to any evidence that the

ALJ had failed to consider. ((Def’s Brief, Dkt. No. 13 at 16.)

     In Plaintiff’s reply brief, she counters that Mr. Arslanian

was disabled by the combination of his severe back pain and

symptoms caused by ADEM. (Appellant’s Reply Brief, Dkt. No. 13.)

Plaintiff relies on Mr. Arslanian’s subjective complaints of back

pain, his treatment for back pain, and objective medical findings

of back impairments. (Id. at 24-26.) Plaintiff also argues that

ADEM was a severe impairment that met the durational requirement,

pointing    to     post-surgical    findings   of   encephalomalacia,    and

subjective       complaints    including   seizures,   mood   swings,   poor

cognition, headaches, double vision, photosensitivity, and lack of

coordination. (Id. at 26-30.) Plaintiff hypothesizes that after

eight years of sobriety, ADEM caused Mr. Arslanian to make poor

choices such as resuming drug use, which caused his deep depression

and downward spiral. (Id. at 30.)

                                      22
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 23 of 37 PageID: 1479



      B.     Whether ADEM Was a Severe Impairment

      Within the framework of the disability evaluation process,

for   an    impairment   to    be   medically      severe   at    step   two,   the

impairment or combination of impairments must meet the duration

requirement in 20 C.F.R. § 404.1509 —— that is —— the impairment

is expected to last for a continuous twelve months or expected to

result in death. 20 C.F.R. § 404.1520(a)(4)(h)(2); § 404.1509.

The ALJ relied on the following evidence in finding that ADEM did

not meet the durational requirement. (See A.R., 813.) In February

2014,      Dr.   Alam,   Mr.    Arslanian’s       neurosurgeon     at    Jefferson

Hospital, opined that he did not require any more workup or

treatment for ADEM. In December 2015, his brain imaging showed no

evidence of an acute hemorrhage, midline shift, mass effect, or

extra-axial fluid collection. There is only one documented episode

of seizures and no evidence that seizures caused significant

limitations.

      Plaintiff argues that when Mr. Arslanian was discharged from

the hospital in December 2013, he continued to suffer severe

neurological limitations. (Appellant’s Reply Brief, Dkt. No. 14 at

10.) Plaintiff also notes that, if Mr. Arslanian continued to have

relapsing        episodes,     multiple        sclerosis    was   considered     a

differential diagnosis. (Id.) Plaintiff also challenges the ALJ’s

reliance on Dr. Alam’s February 4, 2014 statement to Dr. Lawyer,



                                          23
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 24 of 37 PageID: 1480



because Dr. Alam did not rely on any objective testing at that

time. (Appellant’s Reply Brief, Dkt. No. 14 at 11.)

     Indeed, Mr. Arslanian had not regained his prior level of

functioning when he was discharged from Jefferson Hospital in

December 2013. He had residual deficits in cognition (memory,

attention,     safety    awareness,       orientation),    balance,     and

coordination. (A.R., 15, 426.) Dr. Lawyer’s note, written in

February 2014 concerning his discussion with Dr. Alam, reads as

follows:

           Dr. Alam, who states that she saw the patient
           in her clinic last week, 6 and she had cleared
           him from her standpoint. He completed a full
           course of steroids for his ADEM, and she feels
           he won’t require any more workup or treatment
           from her standpoint, and her examination was
           benign at that time in the clinic.

(A.R., 1121-22.)

     Dr. Alam did not feel Plaintiff continued to suffer from ADEM

based on her last visit with him, but that is not the end of the

analysis. Plaintiff must point to evidence in the record that ADEM

caused him to suffer more than minimal limitations at least through

November 30, 2014, a continuous 12-months from the onset date of

November 30, 2013.




6 The Court is unable to locate a medical record of Mr. Arslanian’s
visit with Dr. Alam in her clinic the week prior to February 4,
2014.
                                     24
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 25 of 37 PageID: 1481



       Mr. Arslanian was never diagnosed with a relapse of ADEM, nor

was he diagnosed with multiple sclerosis. Six months after his

ADEM    episode,      in   June    2014,   his    MRI   showed   “near   complete

resolution of the hypoattenuating lesions seen previously” with

only mild hypoattentuation in the white matter of the cerebral

hemispheres (A.R., 642-43, 668-69.) The following month, another

MRI confirmed that there were no “acute findings or adverse change”

since the previous MRI. (A.R., 564-65.)

       Plaintiff also relies on Mr. Arslanian’s December 2015 brain

scan,      which      showed        encephalomalacia       and    very    subtle

hypoattenuation, and the examining physician opined that continued

symptoms      would    warrant      a    follow    up   exam.    Hypoattenuation

“describes areas on an x-ray or CT scan that show up as whiter or

brighter than normal.” 7 However, the encephalomalacia was unchanged

from    the   prior    exam,      and,   significantly,    hypoattenuation    was

possibly due to artifact and was not seen on later scans. There is

no diagnosis in the record of an ADEM relapse. Although Plaintiff

testified that the medical examiner told her that her husband’s

death was associated with ADEM, his death certificate does not

bear this out (A.R., 865), and the physician in the hospital where

he died associated his cardiac arrest with overdose. (A.R., 1268.)




7 National Center for Biotechnology information, MedGen, available
at https://www.ncbi.nlm.nih.gov/medgen/905594.
                                           25
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 26 of 37 PageID: 1482



     Plaintiff refers to instances when Mr. Arslanian reported

symptoms   consistent    with   ADEM        after   he   was   discharged    from

Jefferson Hospital on December 16, 2013. However, on each occasion,

there were other possible causes of his symptoms. For example, on

June 10, 2014, when Mr. Arslanian reported symptoms of headaches,

light sensitivity, hallucinations, and unsteady gait, Dr. Nicole

Mahd opined that Mr. Arslanian’s symptoms could be caused by his

new psychiatric medications and the fact that he stopped taking

suboxone. (A.R., 648.) While Dr. Mahd recommended follow up with

Dr. Alam, there are no records indicating that Mr. Arslanian

followed up with Dr. Alam as recommended. Throughout 2014 and 2015,

Mr. Arslanian did not complain of or exhibit limitations in memory,

attention, orientation, coordination, or gait. (A.R., 1128-29,

1137-1140, 1142-1144, 1161, 1164-66, 1170, 1173, 1176-1178, 1184,

1189-90, 1192, 1195, 1198, 1221-22, 1231, 1233-34, 1236.)

     Mr. Arslanian suffered only one seizure after his episode of

ADEM (A.R., 631-34, 1143), and one episode of double vision. (A.R.,

631-34, 1143.) When Plaintiff went to a hospital for treatment of

his headache on December 21, 2015, his MRI showed stable post-

surgical   changes,   but   very   subtle       hypoattenuation,     which    was

possibly an artifact of no consequence. (A.R., 1149.) He left the

hospital without waiting for a diagnosis or treatment. (A.R.,

1148.) On January 20, 2016, he went to a hospital because he was

feeling suicidal and complained of chronic headaches and “the

                                       26
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 27 of 37 PageID: 1483



shakes” but the attending physician’s initial impression was of

substance abuse with potential for withdrawal symptoms. (A.R.,

1241-44.) Even assuming these symptoms were caused by ADEM and its

residual effects, these infrequent episodes accompanied by normal

mental    status    examinations       are    consistent      with        the   ALJ’s

determination that ADEM did not cause more than minimal limitations

for the 12-month durational requirement. See Bordeaux v. Barnhart,

43 F. App’x 481, 482 (3d Cir. 2002) (finding single episode of

moderate depression did not meet durational requirement for severe

impairment).

       Plaintiff, however, further contends that Mr. Arslanian’s

worsening depression and anxiety were caused by ADEM and resulted

in his downward spiral. None of Mr. Arslanian’s treating medical

professionals      attributed    his    depression     or    anxiety       to   brain

injury, and the ALJ found that, while not symptoms of ADEM, Mr.

Arslanian’s     depression      and    anxiety     were     severe    impairments

themselves. Moreover, the ALJ found that ADEM was a medically

determinable impairment, which he took into account in determining

RFC,   which   renders   any    failure      to   include    ADEM    as    a    severe

impairment harmless error. (See ALJ Decision Finding No. 5 at A.R.,

815-816); 20 C.F.R. §§ 1545, 1520(e) (residual functional capacity

must take into account limitations from severe impairments and

medically determinable impairments that are not severe); Salles v.

Comm'r of Soc. Sec., 229 F. App'x 140, 145 (3d Cir. 2007) (“Because

                                        27
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 28 of 37 PageID: 1484



the ALJ found in Salles's favor at Step Two, even if he had

erroneously concluded that some of her other impairments were non-

severe, any error was harmless”) (citing Rutherford v. Barnhart,

399 F.3d 546, 553 (3d Cir. 2005)).

     Plaintiff has not argued that he meets or equals a listed

impairment at step three, therefore, the next issue is whether

substantial evidence supports the ALJ’s RFC finding.

     C.    Whether   the  Combination   of  Physical              and   Mental
           Impairments Resulted in Disability

     Plaintiff maintains that Mr. Arslanian’s physical and mental

impairments caused marked and extreme limitations in his residual

functional    capacity.      (Appellant’s   Brief,   Dkt.   No.    11   at   2;

Appellant’s Reply Brief, Dkt. No. 14 at 23.) Plaintiff relies on

evidence of his treatment for back pain, caused by degenerative

changes in his lumbar spine, and evidence of his depression,

particularly his suicide attempts. (Appellant’s Reply Brief, Dkt.

No. 14 at 24-30.)

     However, the objective medical findings and Mr. Arslanian’s

conservative treatment for his low back impairment are consistent

with moderate physical limitations, as found by the ALJ. His

February     2014   lumber    spine   x-rays   showed   mild   degenerative

changes. (A.R., 1215-16.) Later, on November 5, 2015, the MRI of

his lumbar spine showed facet degeneration and a tiny osteophyte

complex. (A.R., 1206.)


                                      28
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 29 of 37 PageID: 1485



      Although       Mr.   Arslanian    complained     of   severe   back   pain,

objectively,    his    symptoms     and    treatment   were    consistent    with

moderate impairments. For instance, when Mr. Arslanian sought

treatment for back pain on February 4, 2014, he could walk without

difficulty     and    he   denied      weakness,   numbness,     tingling    and

sciatica. (A.R., 1121-22.) He was treated with steroids and a

Lidoderm patch. (A.R., 1123.) The next month, he stated that his

back was feeling better after having started gabapentin, but he

felt best when prescribed Xanax. (A.R., 1191.) In May 2015, it was

recommended that he perform back exercises. (A.R., 1162.) In July

2015, he reported that when he ran out of Tramadol, he felt like

he was having withdrawal symptoms, and Dr. Kernis feared he was

addicted.    (A.R.,    1175-77.)     Several    days   after    treatment    with

Tramadol and Toradol in November 2015, he denied muscle spasms,

and his back examination was normal, with the exception of some

tenderness. (A.R., 1124, 1128.) Later that month, his pain was

minimal upon discharge after treatment with Tramadol and Toradol.

(A.R., 1137-40.) On December 14, 2015, Mr. Arslanian returned to

the hospital for his usual treatment and denied any changes or

increases in pain, and the examining physician noted there were no

neurological deficits or complaints. (A.R., 1146.) Significantly,

in March 2016, Dr. Medvedovsky opined that Mr. Arslanian’s back

pain might improve if he could be more active. (A.R., 1258.) The

ALJ’s determination that Mr. Arslanian could perform a limited

                                          29
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 30 of 37 PageID: 1486



range of light exertional work is supported by this substantial

evidence   in    the   record.    See   Louis   v.     Commissioner   of   Social

Security, 808 F. App'x 114, 119 (3d Cir. 2020) (ALJ’s physical RFC

based on limitations from degenerative disc disease was supported

by evidence of pain relief with conservative treatment); Burns v.

Barnhart, 312 F.3d 113, 130 (3d Cir. 2002) (the lack of medical

evidence or medical opinion supporting the claimant’s subjective

physical   limitations       from   chronic     back    pain   supported    ALJ’s

negative credibility finding).

     Next,       Plaintiff       challenges      the     ALJ’s    mental     RFC

determination, arguing that his mental impairments, particularly

his depression, as evidenced by his suicide attempts, caused marked

and extreme limitations in his functioning. The Court notes that

the basic mental functions necessary for work activities include

understanding, remembering, and carrying out instructions, and

responding      appropriately     to    supervision,     coworkers,   and   work

pressures in a work setting. 20 C.F.R. §§ 416.945(c), 404.1545(c).

The ALJ determined that Mr. Arslanian had the mental capacity to

perform work with

           simple, routine, and repetitive instructions
           in low stress jobs which are jobs that I define
           as goal oriented and not done at an assembly
           line or at a production quota pace, a job in
           which the individual is limited to occasional
           decision   making,   occasional    changes   of
           workplace setting and occasional changes to
           workplace routine, and a job in which he has


                                         30
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 31 of 37 PageID: 1487



             only occasional contacts with supervisors, co-
             workers, and customers.

(A.R., 816.)

      The   ALJ’s     mental    RFC       determination      is    supported      by    the

following    evidence     in    the       record.    On    February      2,   2014,     Mr.

Arslanian did not report any depression or anxiety. (A.R., 1198-

99.) On July 17, 2014, he denied any psychological symptoms. (A.R.,

1176.) There are no medical records from a treating mental health

professional.        Despite    his       later    diagnosis      and    treatment      for

depression     and    anxiety,       in    nearly    all    of    his    mental    status

examinations, Mr. Arslanian was found to be pleasant, alert,

oriented, and his mood, affect, speech, judgment, insight, remote

and   recent   memory,     and       concentration         were   normal,     and      when

specifically    tested,        his    fund    of    knowledge      and    capacity      for

sustained mental activity appeared normal. (A.R., 1128, 1143,

1166, 1170, 1184, 1192, 1258.)

      Mr.    Arslanian’s        mental       impairments         were    treated       with

Trazodone, Seroquel, and Cymbalta, and he admitted instances of

medication non-compliance. (A.R., 1241, 1164.) When compliant, he

acknowledged that his medications helped his mood. (A.R., 1239.)

Medical records pertaining to his unsuccessful suicide attempt

with a gun that jammed, and records of medical treatment after he

drove into a telephone pole at 60 mph, were not submitted for the

administrative record, but these incidents were mentioned by Mr.


                                             31
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 32 of 37 PageID: 1488



Arslanian while seeking treatment on other occasions. Remarkably,

Mr. Arslanian reported in January 2016, that he had been involved

in over 20 motor vehicle accidents, many of which were due to

substance abuse. (A.R., 1222, 1239-1240.)

     On January 20, 2016, Mr. Arslanian was hospitalized for

complaints of suicidal ideation. (A.R., 1239-41.) He admitted that

he had been noncompliant with taking Seroquel and Cymbalta because

he ran out of medication, but these medications had been helpful

for his mood. (Id.) At that time, Mr. Arslanian feared he would

soon be sentenced to prison for five to ten years for burglary,

which he did not remember committing. (A.R., 1222, 1240.) He

attributed his loss of memory to being “high on Xanax.” (A.R.,

1240.) His divorce, and unemployment were also current stressors.

(A.R., 1236.)

     Objective    medical   evidence      does   not   support   Plaintiff’s

contention that his depression and downward spiral were caused by

ADEM. Instead, evidence of his normal mental status examinations,

improvement     with   medication,     and   declines     associated   with

substance abuse, and psychiatric medication noncompliance supports

the ALJ’s determination that Mr. Arslanin retained the mental

capacity to perform simple, repetitive work, in a low stress, low

production job, with only occasional contacts with others. See

Sutherland v. Comm'r Soc. Sec., 785 F. App'x 921, 929 (3d Cir.

2019) (“ALJ's conclusion that [the claimant] can return to work,

                                     32
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 33 of 37 PageID: 1489



even though it may require medical compliance, is supported by

substantial evidence”); Phillips v. Comm'r of Soc. Sec., 276 F.

App'x 219, 222 (3d Cir. 2008) (evidence of coherent, logical

thought   process,   lack   of   memory   and   concentration    deficits,

average intellectual functioning and adequate judgment supported

ALJ’s finding of mental capacity to do work.) Therefore, the ALJ’s

RFC determination was supported by substantial evidence in the

record.

     D.    Whether the Commissioner Erred by Relying Upon Medical-
           Vocational Guidelines

     Plaintiff asserts that the Commissioner failed to establish

alternate work available in the national economy at step five

because he erroneously relied upon medical-vocational guidelines

(“the Grids”) as a frame of reference where Mr. Arslanian had a

severe non-exertional impairment and an inability to perform a

full range of light work. (Appellant’s Reply Brief, Dkt. No. 14 at

22.) Further, Plaintiff contends the ALJ erred by relying upon

improper vocational testimony as to transferability of job skills,

as stated in Wallace v. Secretary of Health and Human Services,

722 F.2d 1150 (3d Cir. 1984). (Id.)

     These issues were raised for the first time in Plaintiff’s

reply brief, depriving the Commissioner of an opportunity to

respond. “A moving party may not raise new issues and present new

factual materials in a reply brief that it should have raised in


                                     33
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 34 of 37 PageID: 1490



its initial brief.” D'Alessandro v. Bugler Tobacco Co., No. CIV A

05-5051 JBS, 2007 WL 130798, at *2 (D.N.J. Jan. 12, 2007) (citing

International Raw Materials, Ltd. v. Stauffer Chem. Co., 978 F.2d

1318, 1327 n. 11 (3d Cir.1992) (refusing to consider an issue

raised for the first time in a reply brief); see also Lucas v.

Barnhart, 184 F. App’x 204, 206 n.1 (3d Cir. 2006); Kost v.

Kozakiewicz, 1 F.3d 176, 182 (3d Cir. 1993). For this reason,

Plaintiff’s claim fails. Alternatively, this arguments fails on

the merits. Referring to the Grids solely as a frame of reference,

while still obtaining vocational expert testimony, has never been

found to constitute error. See Washington, 756 F.2d at 967–68 (3d

Cir. 1985) (“We need not resolve the merits of this “framework”

approach as a general matter, because, given the Secretary's

failure to present any evidence of Washington's ability to work

independent of the prescriptions of the grids, a finding that

appellant was not disabled is simply contrary to this Court's

precedent”); Sykes v. Apfel, 228 F.3d 259, 274 n.17 (3d Cir. 2000)

(“Washington    explicitly    leaves    open   the   possibility    that   the

Commissioner may use the grids as a framework in meeting the step-

five burden for a claimant with exertional and nonexertional

impairments”); Hall v. Comm'r of Soc. Sec., 218 F. App'x 212, 216

(3d Cir. 2007) (citing 20 C.F.R. § 404.1569a(d)) (“where the

limitations    imposed   by   a   claimant's    impairments   and    related

symptoms affect the ability to meet both the strength demands and

                                       34
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 35 of 37 PageID: 1491



non-strength demands of jobs, the grids will not apply to direct

a conclusion as to disability, but will be used solely as a

framework to guide the disability decision”.)) Here, although the

ALJ stated that he referred to the Grids, 20 C.F.R. 404, Subpart

P, Appendix 2 as a frame of reference, he also obtained and relied

on vocational expert testimony that was based on Plaintiff’s

properly determined RFC, as required by 20 C.F.R. §§ 404.1545,

416.945. Obtaining vocational expert testimony, as the ALJ did

here,   is   what   is     required   by     the      cases   cited   by   Plaintiff,

Washington v. Heckler, 756 F.2d 959, 968 (3d Cir. 1985) and Santise

v. Schweiker, 686 F.2d 925, 935. (3d Cir. 1982).

     Plaintiff      also    claims    that      the    ALJ    erred   by   relying   on

improper vocational testimony as to transferable skills. The ALJ,

by reference to the Grids as a framework, determined that it was

immaterial whether Plaintiff had transferable job skills or not

because, either way, the Grids directed a finding of not disabled.

(A.R., 819.) Wallace, relied on by Plaintiff, is distinguishable

because the claimant would have been considered disabled under the

Grids if she did not have transferable job skills. 722 F.2d at

1156. While the ALJ erred by relying on the Grids alone for

materiality of transferable skills, the error is harmless because

the Commissioner “can find younger individuals not disabled so

long as they can perform unskilled work.” Terry v. Sullivan, 903

F.2d 1273, 1275 (9th Cir. 1990) (citing 20 C.F.R. § 404.1565(a)).

                                           35
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 36 of 37 PageID: 1492



Transferability of job skills is not an issue if an ALJ finds a

younger claimant can perform only unskilled work. See 20 C.F.R. §

404.1563(c) (“If you are a younger person (under age 50), we

generally do not consider that your age will seriously affect your

ability to adjust to other work”); 20 C.F.R. § 404.1565(a) (“If

you cannot use your skills in other skilled or semi-skilled work,

we will consider your work background the same as unskilled”);

Social Security Ruling (“SSR”) 82-41, 1982 WL 31389 (“[E]ven if it

is determined that there are no transferable skills, a finding of

“not disabled” may be based on the ability to do unskilled work”);

Cf. Barnes v. Berryhill, 895 F.3d 702, 705 (9th Cir. 2018) (“The

issue of skills and their transferability therefore needed to be

decided before the ALJ could find Barnes not disabled based on his

ability to perform semi-skilled work”) (emphasis added).

     In    the   Social     Security      disability   context,    younger

individuals are persons aged 18 to 49. 20 C.F.R. § 404.1563;

416.963. Mr. Arslanian was 38 years old on the alleged disability

onset date. (A.R., 818.) The jobs identified by the VE in response

to the ALJ’s hypothetical question containing Mr. Arslanian’s age,

education, work experience and RFC were unskilled jobs, with an

SVP of 2. (Id.) Oldenburgh v. Astrue, No. 1:08-CV-1671, 2009 WL

812010, at *4 (M.D. Pa. Mar. 26, 2009) (citing Dictionary of

Occupational Titles, Appendix C) (“A job is unskilled if it has a

Specific Vocational Preparation (SVP) level of 2 or less … To

                                     36
Case 1:19-cv-13258-RMB Document 15 Filed 10/26/20 Page 37 of 37 PageID: 1493



perform a job that is classified as SVP 3 and above, the individual

must have the necessary skills to do so.”)                   Further, the VE stated

that    her   testimony     of   the   jobs      someone     with   Mr.    Arslanian’s

characteristics        could     perform        in   the    national      economy     was

consistent with the Dictionary of Occupational Titles. Zirnsak v.

Colvin, 777 F.3d 607, 617 (3d Cir. 2014) (quoting Burns, 312 F.3d

at 127 (3d Cir. 2002) (“[A]n ALJ is required to (1) ask, on the

record, whether the VE's testimony is consistent with the DOT….”)

Therefore,     the    ALJ   carried    his       burden     at   step     five   of   the

disability evaluation process, and the Court will affirm the

Commissioner’s decision.

V. CONCLUSION

       For    the    aforementioned     reasons,           the   Court    affirms     the

Commissioner’s decision. An appropriate Order shall issue.




Date:    October 26, 2020

                                                 s/Renée Marie Bumb
                                                 RENÉE MARIE BUMB
                                                 UNITED STATES DISTRICT JUDGE




                                           37
